DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 181-220 are pending and under examination.

Priority
	Acknowledge is made that this application is national stage of international patent application PCT/US2018/04670, filed on 08/14/2018; which claims priority from US provisional application 62/545406, filed on 08/14/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2020, 04/05/2021 and 03/24/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 215 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 215 recites the limitation "the 17-OHP" in claim 181.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 181-184 and 187-220 are rejected under 35 U.S.C. 103 as being unpatentable over Grigoriadis (US20170020877) in view of Fugua et al. (“Duration of suppression of Adrenal Steroids after Glucocorticoid Administration”, International Journal of Pediatric Endocrinology, 2010; cited in IDS).
 

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Grigoriadis teaches the administration of CRF1 receptor antagonists and glucocorticoids (e.g., hydrocortisone) for the treatment, in humans in need thereof, of
congenital adrenal hyperplasia (CAH) (claim 1, [ 0030 and 0070]). Therapeutically effective doses (e.g., 50-1000 mg/day) of active agents were taught ([0062-0063, 0066,
0070], where CRF1 receptor antagonists and glucocorticoids inhibited adrenocorticotropic hormone (ACTH) release in patients with CAH [(0040]), thereby decreasing the production of androgens (e.g.,androstenedione) ([0044 and 0060]). Standard biomarker assessments of androstenedione (plasma and urine) are easily measured in both children and adults, to give rapid and meaningful data regarding treatment impact ([0042-0045 and 0060]). Grigoriadis teaches classic and non-classic CAH patient and Non-classic requires life-long management ([0004-0005]), treatment of classic CAH is cited ([0090]).  Administration of the compounds or compositions
disclosed includes nighttime administration or administration prior to sleep (i.e., bedtime administration). As used herein, bedtime administration refers to dosing intended to
deliver clinically relevant concentrations of the CRF 1 antagonist at or before (such as 2-5 hours before) the expected circadian release of ACTH. Since this ACTH
release is typically at 1-2 A.M., and since most orally administered drugs have a Tmax of several hours, dosing at 10 P.M., for example, which is 3-4 hours in advance of the
expected circadian release of ACTH is desirable ([0066]).  The treatment results in the reduction of ACTH level and 17-OHP level at least 25% relative to placebo ([0070-0072]), and from Fig. 5, the reduction of ACTH level and 17-OHP level from baseline is 
	Fugua et al. teaches the treatment of CAH in human subjects [abstract; page 2, last paragraph] administered hydrocortisone. The patients exhibited a reduction from baseline of androstenedione 38% and a reduction from the baseline of 17-OHP 41% (Figure 2). The treatment allowed the practitioner to design a medication regimen that provided control of the androgen secretion (abstract).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Grigoriadis is that Grigoriadis  do not expressly teach reduction of adrenocorticotropic hormone (ACTH) , androstenedione level and 17-OHP level at least 10% from baseline. This deficiency in Grigoriadis is cured by the teachings of Fugua et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Grigoriadis, as suggested by Fugua et al.,  and produce the instant invention.


One of ordinary skill in the art would have been motivated to optimize treating efficiency through routing experiment or under prior art condition to have at least 10%-25% of ACTH reduction from baseline, at least 5% to 20% of androstenedione reduction from baseline and at least 5% of 17-OHP reduction from baseline. Under guidance from Grigoriadis teaching measurement of reduction of adrenocorticotropic hormone (ACTH) , androstenedione level and 17-OHP level; Fugua et al. teaching a reduction from baseline of androstenedione 38% and a reduction from the baseline of 17-OHP 41%, it is obvious for one of ordinary skill in the art to optimize and have at least 10%-25% of ACTH reduction from baseline, at least 5% to 20% of androstenedione reduction from baseline and at least 5% of 17-OHP reduction from baseline and produce instant claimed invention with reasonable expectation of success.
Regrading claims 182-184, Grigoriadis teaches daily dose of 50-1000 mg.
Regarding claims 199-200, Grigoriadis teaches treating classic CAH, and one artisan in the art would have been motivated to treat non-classic CAH because it is desirable to treat non-classic CAH for better quality of life and produce instant claimed invention with reasonable expectation of success.
Regarding claims 205-207, 213-215, since CAH requires life-long management, it is desirable to have adrenocorticotropic hormone, androstenedione level and 17-OHP at reduced level post 24h, post 4 weeks and post 6 weeks for better management 
Regarding claims 217 and 218, Grigoriadis teaches administration 2-5 hours before 1-2AM, if patient sleeps at 12am, it would be 1-4h prior to sleep, and since both glucocorticoids and CRF1 receptor antagonists are administrated 1-5h before sleep, it is obvious to have both administrated at the same time or within 2h.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 

Claims 185-186 are rejected under 35 U.S.C. 103 as being unpatentable over Grigoriadis (US20170020877) in view of Fugua et al. (“Duration of suppression of Adrenal Steroids after Glucocorticoid Administration”, International Journal of Pediatric Endocrinology, 2010; cited in IDS), as applied for the above 103 rejections for claims 181-184 and 187-220, further in view of Dhooet et al. (US20060078623)

Determination of the scope and content of the prior art
(MPEP 2141.01)

	 Dhooet et al. teaches small size of microparticles allows for greater bioavailability of the active agent, since the size permits the particles to pass from the stomach to the small intestine, where dissolution and drug absorption is best [0004]. Active agents at a particle size of about 1 to about 999 micrometers were disclosed [0007].

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Grigoriadis is that Grigoriadis  do not expressly teach microparticle with size about 1um to about 20 um. This deficiency in Grigoriadis is cured by the teachings of Dhooet et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grigoriadis, as suggested by Dhooet et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to have CRF1 receptor antagonists as microparticle with size from about 1 um to about 20um for better bioavailability as suggested by Dhooet et al. Since it is advantage to do so, it is obvious 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 181-220 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10848908. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent teaches each limitation of applicant’s claimed invention except .

Claims 181-220 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11007201 in view of Fugua et al. (“Duration of suppression of Adrenal Steroids after Glucocorticoid Administration”, International Journal of Pediatric Endocrinology, 2010; cited in IDS). Both reference patent and applicant’s claimed invention direct towards administration of CRF1 receptor antagonists and glucocorticoids for the treatment of congenital adrenal hyperplasia (CAH), in view of Fugua et al. teaching a reduction from baseline of androstenedione 38% and a reduction from the baseline of 17-OHP 41%, it is obvious to produce applicant’s claimed invention with reasonable expectation of success.

Claims 181-220 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 181, 189-197, 200-207, 209-217 of copending Application No. 17063592 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches each limitation of applicant’s claimed invention except androstenedione level reduction from baseline at least 10-25% that would be an expected results of reference application method teaching at least 10-25% of ACTH reduction from baseline.


Claims 181-220 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 31-38 of copending Application No. 17359411 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches each limitation of applicant’s claimed invention except androstenedione and 17-OHP level reduction from baseline at least 10-25% that would be an expected results of reference application method teaching at least 10-25% of ACTH reduction from baseline.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 181-220 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-20 and 22-24 of copending Application No. 17359414 in view of Fugua et al. (“Duration of suppression of Adrenal Steroids after Glucocorticoid Administration”, International Journal of Pediatric Endocrinology, 2010; cited in IDS). Both reference application and applicant’s claimed invention direct towards administration of CRF1 receptor antagonists and glucocorticoids for the treatment of congenital adrenal hyperplasia (CAH), in view of Fugua et al. teaching a reduction from baseline of androstenedione 38% and a .
This is a provisional nonstatutory double patenting rejection.

Claims 181-220 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 of copending Application No. 17568228 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches each limitation of applicant’s claimed invention except androstenedione and ACTH level reduction from baseline at least 10-25% that would be an expected results of reference application method teaching at least 10-25% of 17-OHP reduction from baseline.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613